ORDER

PER CURIAM.
M.J.C.1 appeals from the judgment of *657the trial court sustaining the suspension of his driving privileges. We have reviewed the briefs of the parties, the record on appeal, and parties’ oral argument. We find the trial court did not err in sustaining the suspension of M.J.C.’s driving privileges. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. M.J.C. filed a motion to restyle his case and we granted said motion.